Case 5:20-cv-02000-JWH-SK Document 11 Filed 11/10/20 Page 1 of 1 Page ID #:37




                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—
                                   GENERAL

 Case No.      EDCV 20-02000-JWH (SKx)                        Date November 10, 2020
 Title Misael Romero v. Pilar Mattress, et al.



 Present: The Honorable        JOHN W. HOLCOMB, UNITED STATES DISTRICT JUDGE


               Irene Vazquez                                   Not Reported
               Deputy Clerk                                   Court Reporter


    Attorney(s) Present for Plaintiff(s):           Attorney(s) Present for Defendant(s):
               None Present                                    None Present

 Proceedings: (IN CHAMBERS) Order to Show Cause re Dismissal for Lack of
              Prosecution
      Generally, each Defendant must answer or otherwise respond to the
complaint within 21 days after service (60 days if the Defendant is the United
States). Fed. R. Civ. Proc. 12(a)(1).

       In the present case, it appears that Plaintiff served the summons and
complaint on one or more Defendants more than 21 days ago (60 days if the
Defendant is the United States), but such Defendant(s) did not file an answer or
otherwise respond to the complaint. Accordingly, the Court, on its own motion,
hereby orders Plaintiff to show cause in writing on or before November 24, 2020,
why this action should not be dismissed, with respect to each Defendant who has
not filed an answer or otherwise responded to the complaint. Pursuant to Rule 78
of the Federal Rules of Civil Procedure, the court finds that this matter is
appropriate for submission without oral argument. This Order to Show Cause will
be discharged if Plaintiff files, before the deadline set forth above, a request for the
entry of default with respect to the applicable Defendant(s).
Fed. R. Civ. Proc. 55(a).

         IT IS SO ORDERED.

 Page 1 of 1                        CIVIL MINUTES—GENERAL            Initials of Deputy Clerk iv
